TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00306-CR


                                  Robert Lee Martin, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-95-955530, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant was convicted of aggravated sexual assault in 2001 and was sentenced to

life imprisonment and assessed a $10,000 fine. In February 2013, appellant filed a motion to vacate

the fine, and the trial court denied his motion on March 28, 2013. Appellant then filed this appeal,

complaining of the trial court’s order. The trial court has certified that the order of which appellant

complains is not an appealable order and that appellant has no right to appeal. See Tex. R. App. P.

25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify

that defendant has right to appeal, “appeal must be dismissed”).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: August 9, 2013

Do Not Publish